DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  Claims 1, 7, and 13 recite the acronym “IO” without first defining the terminology.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0028] and [0029] recite a few contradictory statements that require applicant’s attention to ensure a clear and consistent meaning.  For example, paragraph [0028] recites “remote target snap set Sn’” and later indicating a “remote snap set Sn” which was previously indicated as “local snap set Sn”.  It seems that the remote snap set Sn should be remote snap set Sn’.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to software per se.
Claim 13 is directed towards a computer program product as recited in the claim’s preamble.  A review of the specification does not appear to define the term and the only hints at what the term means appear to be found in the claim itself.  The hints indicate that the computer program product is ‘embodied on a non-transitory computer readable medium’ and includes instructions which heavily implies that the claims are drawn to a computer program or software and thereby directs the claims towards software per se.  With regard to claims 14-18, these claims are dependent claims and inherit the same deficiencies as those of the parent claim and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al [US 2007/0136389 A1] in view of Skidanov et al [US 2013/0198139 A1].
With regard to claim 1, Bergant teaches a method, comprising: creating a snap set (S-base) on a source site (see paragraph [0033]; a snap set is created at the source/primary server); 
creating a snap set (S-base') on the target site (see paragraph [0033]; a snap set is created at the secondary or target site);
creating a local snap set Sn against the source and a remote snap set against the S-base; transferring a data difference between Sn and S-base to the target site; and writing the difference to Sn' on the target site (see paragraphs [0025] and [0037]; the system can create other local snapshots and compare them to determine differences that will be transferred to the remote/target/secondary site).
Bergant teaches temporarily suspending write access for a snapshot copy process (see paragraph [0038]) but does not appear to explicitly teach marking, in a 
Skidanov teaches marking, in a journal, valid sync replication IO journal entries at time of snap set creation; tracking journal entries (see paragraphs [0031]-[0038]; the system can utilize means to track transactions that represent changes that need to be applied including pending/inflight transactions where the system utilizes a log/journal to track those entries/transactions to allow those entries/transactions to be completed). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot copy process of Bergant to utilize a journal/log to help ensure all transactions are stored/completed before creating a snapshot as taught by Skidanov in order to eliminate the need to lock the database/server and delay execution of other transactions while a snapshot is being created by utilizing a timestamp to know when the snapshot creation is so that all inflight/pending transactions prior to that point can be completed thus allowing for a consistent process of creating snapshots to help maintain consistency and also to help overall responsiveness to users of the system by not seeing delays and having their data processed (journaled/logged).
Bergant in view of Skidanov teach upon determining all marked sync replication IO journal entries are removed from the journal indicating completion of inflight IOs: creating a snap set (S-base') on the target site (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraph [0033]; a snap set is created at the secondary or target site after all data has been transferred over and completed).

With regard to claim 2, Bergant in view of Skidanov teach wherein the valid sync replication IO journal entries indicate corresponding journal entries are allocated to track inflight sync IO, and the entries become valid (see Skidanov, paragraphs [0031]-[0038]; the journals/logs indicate inflight/pending IOs which are tracked).

With regard to claim 3, Bergant in view of Skidanov teach wherein each journal entry represents an inflight IO request (see Skidanov, paragraphs [0031]-[0038]; the journals/logs indicate inflight/pending IOs which are tracked).

With regard to claim 4, Bergant in view of Skidanov teach wherein the local snap set Sn against the source indicates a snap set of a point in time content of a replication source storage object is created (see Bergant, paragraphs [0025] and [0037]; the local snap set is created and represents the point in time of the content for a replication object).

With regard to claim 5, Bergant in view of Skidanov teach wherein creating a remote snap set (Sn) against the S- base', where S-base' >= S-base, includes adding (Sn-S-base) on top of the S-base', resulting in Sn’=Sn (see Bergant, paragraphs [0025] and [0037]; the remote snap set is created where the remote/secondary site can have additional logs for new transactions while waiting for the pending/inflight transactions such that the delta/difference information from the primary server which is the difference between the local snapset (Sn) and the previous consistent snapset (S-base) 

With regard to claim 6, Bergant in view of Skidanov teach wherein the S-base has less than or equal to an amount of data as the S-base' (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraphs [0025], [0033], and [0037]; the secondary server can have multiple logs/journals where the received pending/inflight transactions are associated with a first log and other transactions are stored to a second log where those transactions were commenced after the snap set creation process was initiated).

With regard to claims 7-18, these claims are substantially similar to claims 1-6 and are rejected for substantially similar reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pasupathy et al [US 8,386,446] teaches at col 12, line 51 through col 13, line 13 the comparison of two snapshots and updating a central index with difference data; Bisson et al [US 2006/0218135] teaches at paragraph [0051] a differencing layer that evaluates both entries in two consecutive snapshots to identify differences; and Chong, JR [US 2005/0149548 A1] teaches at paragraph [0047] a conventional method of delaying the snapshot until all pending/inflight transactions are finished.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/10/2021